DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim 1 was modified and claims 2-6 were canceled in an amendment filed on September 8, 2022.
Claim 1 is pending and is rejected under 35 U.S.C. § 101 and 35 U.S.C. § 103.
Claim 1 is being interpreted under 35 U.S.C. § 112(f) (or pre-AIA  35 U.S.C. § 112, sixth paragraph).

In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. § 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a “scheduling management unit,” an “error monitoring unit,” and an “error control unit” in claim 1, as amended.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph.


Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1
Claim 1, as amended, is rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  The claim falls within at least one of the four categories of patent eligible subject matter.  However, the claimed invention is directed to collecting and analyzing data without significantly more.
 The following is an analysis of the claims regarding subject matter eligibility in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG):

Subject Matter Eligibility Analysis
Step 1: Do the Claims Specify a Statutory Category?
	Claim 1, as amended, describes a system, therefore satisfying Step 1 of the analysis.

Step 2 Analysis for Claim 1
Step 2A – Prong 1: Is a Judicial Exception Recited?
Independent claim 1, as amended, recites the limitations “a scheduling management unit configured to determine scheduling of a partition for each of a plurality of modules before execution of the partition and to control the execution of the partition for each module depending on the determined scheduling;” “an error monitoring unit configured to monitor error information occurring in the plurality of modules;” and “an error control unit configured to receive the error information from the error monitoring unit, and to control a predetermined recovery action to be performed based on the received error information, wherein the error control unit compares the error information with a system level monitoring table and determines that the error information corresponds to an error at a module level or an error at a partition level, wherein, when the error control unit determines that the error information corresponds to the error at the module level, the error control unit compares the error information with a module level monitoring table, determines a recovery action corresponding to the error information, and controls the determined recovery action to be performed, wherein, when the error control unit determines that the error information corresponds to the error at the partition level, the error control unit compares the error information with a partition level monitoring table, determines the recovery action corresponding to the error information, and controls the determined recovery action to be performed.” 
As explained in the October 2019 Update to the 2019 PEG, an example of claims that recite mental processes includes “a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group, LLC v. Alstom, S.A.”  In claim 1, as currently written, the identified limitations describe the evaluation and determination of scheduling of modules being executed, and the monitoring and determination of whether an error has occurred.  The terms “module” and “unit” are interpreted as an executable program or the equivalent based on the specification (see paragraphs [22]-[23]).  This corresponds to analysis of collected information.  As such, the limitations identified above, as currently written, describe a process which, under its broadest reasonable interpretation, covers performance of the limitations in the human mind but for the recitation of generic computer components (i.e., use of a processor and memory).  That is, nothing in the claim elements preclude the steps for the evaluation and determination of an execution schedule for modules (applications or application parts) and the evaluation of error information from practically being performed in the mind.  
If a claim limitation, under its broadest reasonable interpretation, covers the practical performance of the limitation in the human mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  See the 2019 Revised Patent Subject Matter Eligibility Guidance.  Accordingly, the claim recites an abstract idea.

Step 2A – Prong 2: Is the Judicial Exception Integrated into a Practical Application?
Claim 1 contains references to a “scheduling management unit,” an “error monitoring unit,” and an “error control unit.”  Each of these “units” refers to generic computer components and/or functions used to implement the abstract idea and do not integrate the identified abstract idea(s) into a practical application. 
Claim 1 also contains references to a “multiple module scheduling device,” “memory,” and a “plurality of modules.”  These references are described at a high level of generality such that they represent no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)).  These limitations can also be viewed as nothing more than an attempt to generally link the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)).
Claim 1 further recites the additional limitations of “an error control unit configured to receive the error information from the error monitoring unit, and to control a predetermined recovery action to be performed based on the received error information.”
The limitation for receiving error information merely recites collecting data without any specification of details as to how that collection is to be performed.  There is no indication that the combination of elements solves a technological problem other than merely taking advantage of the inherent advantages of using existing computer technology in its ordinary, off-the-shelf capacity to apply the judicial exception.  Simply implementing the abstract idea(s) on a general purpose processor or other generic computer component is not a practical application of the abstract idea(s).  The performance of a recovery action is also described in a generic manner and, as such, represents insignificant extra-solution activity and does not integrate the identified abstract idea(s) into a practical application.
Claim 1 also contains additional limitations which reference “system level monitoring tables,” “module level monitoring tables,” and “partition level monitoring tables.”  These limitations describe use of databases (or some other form of data storage) in a generic manner.  The courts have recognized the storage of data in memory as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.  See MPEP 2106.05(d)(II).  
Accordingly, the identified additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Step 2B: Do the Claims Provide an Inventive Concept?
When evaluating whether the claims provide an inventive concept, the presence of any additional elements in the claims need to be considered to determine whether they add “significantly more” than the judicial exception.  
Claim 1 contains references to a “scheduling management unit,” an “error monitoring unit,” and an “error control unit.”  Claim 1 further recites the additional limitations of “an error control unit configured to receive the error information from the error monitoring unit, and to control a predetermined recovery action to be performed based on the received error information.”
Each of the “units” and “modules” in the claim refers to generic computer components and/or functions used to implement the abstract idea and do not represent “significantly more” than the judicial exception.  The limitation in claim 1 for receiving error information merely recites collecting data without any specification of details as to how that collection is to be performed.  There is no indication that the combination of elements solves a technological problem other than merely taking advantage of the inherent advantages of using existing computer technology in its ordinary, off-the-shelf capacity to apply the judicial exception.  Simply implementing the abstract idea(s) on a general purpose processor or other generic computer component does not represent “significantly more” than the judicial exception.  The performance of a recovery action is also described in a generic manner and, as such, represents insignificant extra-solution activity and does not represent “significantly more” than the identified judicial exception.
Claim 1 also contains references to a “multiple module scheduling device,” “memory,” and a “plurality of modules.”  These references are described at a high level of generality such that they represent no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)).  These limitations can also be viewed as nothing more than an attempt to generally link the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)) and do not represent “significantly more” than the judicial exception.
Claim 1 also contains additional limitations which reference “system level monitoring tables,” “module level monitoring tables,” and “partition level monitoring tables.”  These limitations describe use of databases (or some other form of data storage) in a generic manner.  The courts have recognized the storage of data in memory as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.  See MPEP 2106.05(d)(II).  
Therefore, the identified additional elements recite no additional elements that would amount to “significantly more” than the abstract idea(s) defined in the claim.


Conclusion
In light of the above, the limitations in claim 1, as amended, recite and are directed to an abstract idea and recite no additional elements that would amount to significantly more than the identified abstract ideas(s).  Claim 1 is therefore not patent eligible.


Response to Arguments - Claim Rejections under 35 U.S.C. § 101
Applicant’s arguments (see pages Remarks, filed on September 8, 2022) with respect to the rejections of the claims under 35 U.S.C. § 101 have been fully considered but are not persuasive.  Applicant presents arguments that the additional elements in the amended claim 1 integrate the claim into a practical application and amount to significantly more than the abstract idea.
The Examiner respectfully disagrees and maintains that the claim has been evaluated using the broadest reasonable interpretation of the claim in light of the specification in accordance with the October 2019 Update to the 2019 PEG.  The Examiner also notes that most of the additional limitations added to claim 1 are limitations which were originally presented in the now-canceled claims 2-6 and considered previously regarding whether they integrated the identified judicial exception into a practical application or represented significantly more than the identified judicial exception.  
As explained in the above rejection, the amended claim 1 contains limitations for determining scheduling for the partition for each module, evaluating collected error information, and determining an appropriate recovery action.  This corresponds to the abstract idea of analysis of collected information.  As such, the limitations identified above, as currently written, describe a process which, under its broadest reasonable interpretation, covers performance of the limitations in the human mind but for the recitation of generic computer components.
Claims recite a mental process when they contain limitations that can practically be performed in the human mind, including, for example, observations, evaluations, judgments, and opinions.  See MPEP 2106.04(a)(2)(III)(A).  The October 2019 Update to the 2019 PEG explained that claims can recite a mental process even if they are performed on a computer, and that claims are evaluated as to whether they describe a concept that can be performed in the human mind being performed on a generic computer, in a computer environment, or merely using a computer as a tool to perform the concept.  The courts have found that a claim directed to collecting and comparing known information can recite a mental process.  See MPEP 2106.04(a)(2)(III)(A).  Further, as an example, the courts have indicated that accelerating a process of analyzing audit log data when the increased speed comes solely from the capabilities of a general-purpose computer may not be sufficient to show an improvement in computer functionality (see FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016)).  See MPEP 2106.05(a)(I).  
In the instant case, the amended claim 1, as currently written and when viewed as a whole, is written very broadly and the actions of the “scheduling management unit,” “error monitoring unit,” and “error control unit” are no different than what a human would do as part of monitoring software applications and evaluating detected errors (i.e., set a schedule for execution of software processes, evaluate collected error data, and determine an appropriate recovery action to fix the problem).  The claim limitations provide no indication of providing an improvement in the actual functioning of a computer, or an improvement to a particular technology or technical field.  Further, the “multiple module scheduling device,” “memory,” and “modules” described in the amended claim are presented as generic computer components used to implement the identified abstract idea.
Accordingly, the rejection of the amended claim 1 under 35 USC § 101 is deemed to be proper and is therefore maintained.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1
Claim 1 is rejected under 35 U.S.C. § 103 as being unpatentable over Lee et al. (U.S. Patent Publication No. 2015/0278065) in view of Eck et al. (U.S. Patent Publication No. 2013/0013953) in further view of Boone et al. (U.S. Patent Publication No. 2009/0210747).

Regarding claim 1, Eck discloses: 
A multi-module system comprising: 
a plurality of modules configured to execute a plurality of application-related partitions, respectively (Eck: ¶ [0041] (the described system may comprise a computer-implemented system having multiple components, programs, procedures, modules)); 
a memory configured to store data related to the plurality of modules and the plurality of partitions (Eck: Figure 8; ¶ [0066]-[0067]); and 
a multiple module scheduling device configured to process an error which occurs in a procedure of processing data based on a scheduling determined for each module, depending on a predefined recovery action (Eck: ¶ [0032]-[0037] (The hypervisor 128 may manage the memory and processor scheduling for a guest operating system 108, enforce memory access rules, enforce rules for CPU usage, and provide a mechanism to virtualize input/output resources. The health monitoring engine may include a guest operating system health monitor recovery engine 134 and an application health monitor recovery engine 136); ¶ [0039] (The functions performed by the guest operating system health monitor and recovery engine 134 and/or the application health monitor and recovery engine 136 may be performed by the hypervisor.)),
wherein the multiple module scheduling device comprising: 
a scheduling management unit configured to determine scheduling of a partition for each of the plurality of modules before execution of the partition and to control the execution of the partition for each module depending on the determined scheduling (Eck: ¶ [0032]-[0033] (The hypervisor 128 may manage the memory and processor scheduling for a guest operating system 108, enforce memory access rules, enforce rules for CPU usage, and provide a mechanism to virtualize input/output resources.)).

Eck teaches a health monitoring technique which monitors the health and performance of applications executing in one or more guest partitions in a virtualized environment (Eck: Abstract; ¶ [0004]-[0005]).  Eck further teaches utilizing a hypervisor to create the guest partitions and manage the memory and processor scheduling for the guest operating systems (Eck: ¶ [0032]-[0033]).  The hypervisor corresponds to and performs the functionality of the scheduling management unit in the claim.  Eck further teaches monitoring applications in a partition and performing error handling and appropriate remedial actions (Eck: Abstract; ¶ [0004]-[0005]; ¶ [0034]-[0037]; ¶ [0039]).  However, Eck does not explicitly teach error handling at different levels (system, module, and partition) as described in the claim.

Further regarding claim 1, Eck does not explicitly disclose, but Lee teaches:	
an error monitoring unit configured to monitor error information occurring in the plurality of modules (Lee: Figure 1; ¶ [0054]-[0066] (the monitor unit, which contains different level monitors (process, partition, or module); the monitor unit corresponds to the “error monitoring unit” in the claim)); 
an error control unit configured to receive the error information from the error monitoring unit, and to control a predetermined recovery action to be performed based on the received error information (Lee: Figure 1; ¶ [0045]-[0050] (health monitoring manager, which contains an error level detector, activates an appropriate level monitor (process, partition, or module); the health monitoring manager corresponds to the “error control unit” in the claim); ¶ [0054]-[0066] (error handling and suitable error processing for the detected error is performed by the monitor unit and its different level monitors (process, partition, or module))),
wherein the error control unit compares the error information with a system level monitoring table and determines that the error information corresponds to an error at a module level or an error at a partition level (Lee: ¶ [0048]-[0051] (error level detector determines error level (process, partition, or module) by searching system health monitoring table)), 
wherein, when the error control unit determines that the error information corresponds to the error at the module level, the error control unit compares the error information with a module level monitoring table, determines a recovery action corresponding to the error information, and controls the determined recovery action to be performed (Lee: ¶ [0058]; ¶ [0061]-[0065] (health monitoring manager (corresponding to the “error control unit” in the claim) activates appropriate level monitor (process, partition, or module) in the monitor unit which then performs error handling and suitable error processing for the detected error)), 
wherein, when the error control unit determines that the error information corresponds to the error at the partition level, the error control unit compares the error information with a partition level monitoring table, determines the recovery action corresponding to the error information, and controls the determined recovery action to be performed (Lee: ¶ [0058]; ¶ [0061]-[0065] (health monitoring manager (corresponding to the “error control unit” in the claim) activates appropriate level monitor (process, partition, or module) in the monitor unit which then performs error handling and suitable error processing for the detected error)).

Lee teaches use of a monitor unit, which contains different level monitors (process, partition, or module), and a health monitoring manager that activates an appropriate level monitor (process, partition, or module) in the monitor unit which then performs error handling and suitable error processing for a detected error (Lee: Figure 1; ¶ [0045]-[0066]).  The monitor unit and health monitoring manager correspond to the “error monitoring unit” and “error control unit,” respectively, in the claim.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the error monitoring as taught by Lee in conjunction with the system taught by Eck.  One of ordinary skill would be motivated to do so in order to provide improved reliability, stability, and efficiency to the monitored system (Lee: ¶ [0025]-[0027]).
	Examiner notes that the Lee reference appears to have the same inventor as the instant application, but qualifies as prior art under 35 U.S.C. § 102(a)(1) because it was published more than one (1) year prior to the earliest priority date claimed by the instant application.

	Further regarding claim 1, Eck in view of Lee discloses:
wherein the multiple module scheduling device includes:
a plurality of system level monitoring tables corresponding to the plurality of modules, respectively; a plurality of module level monitoring tables corresponding to the plurality of modules, respectively; and a plurality of partition level monitoring tables corresponding to the plurality of modules, respectively (Lee: Figure 1; ¶ [0058]; ¶ [0059]-[0061]; Eck: ¶ [0004]-[0005]).

	Lee teaches use of monitoring tables for different levels (system, process, partition, and module) (Lee: Figure 1; ¶ [0058]; ¶ [0059]-[0061]).  Eck teaches monitoring of application in guest partition using guest integration components/monitoring agents (Eck: ¶ [0004]-[0005]).  A “module” is being interpreted as an application (or part of an application) that is executing in a partition and the functionality of guest integration components/monitoring agents would correspond to system level monitoring.  As such, in a case where one application (or part of an application) is executing in each partition, it would be obvious to one of ordinary skill in the art that the number of guest integration components/monitoring agents (which would use system level monitoring tables), modules (which would use module level monitoring tables), and partitions (which would use partition level monitoring tables) would be equal.

Further regarding claim 1, Eck in view of Lee does not explicitly disclose, but Boone teaches:
the error information including a state of a system and an error type of the system (Boone: ¶ [0110]).

	Eck in view of Lee teaches providing error information for the detected error (Lee: Figure 2; ¶ [0072]), including an error level used to determine appropriate error handling actions (Lee: Figure 2; ¶ [0075]-[0083]), but does not explicitly teach that the error information includes a state of a system and an error type of the system as required in the claim.  Boone teaches a mechanism for isolating failures and using the fault type and any retrieved state information to determine appropriate recovery action information (Boone: Abstract; ¶ [0110]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize similar error information such as that taught by Boone in conjunction with the error monitoring as taught by Eck in view of Lee.  One of ordinary skill would be motivated to do so in order to more accurately determine the appropriate recovery action to be performed.


Response to Arguments - Claim Rejections under 35 U.S.C. § 103
Applicant’s arguments (see Remarks, filed on September 8, 2022) with respect to the rejection of the claims under 35 U.S.C. § 103 have been fully considered but are not persuasive.  
Applicant argues that “Eck teaches utilizing a hypervisor to create the guest partitions and manage the memory and processor scheduling for a guest operating system. However, Eck fails to teach that the hypervisor determines scheduling of a guest partition for each module and execute the guest partition for each module. Eck does not teach or suggest scheduling determined for each of a plurality of modules.”  Applicant further argues that “Claim 1 has been further amended to include the limitation "wherein the multiple module scheduling device includes: a plurality of system level monitoring tables corresponding to the plurality of modules, respectively; a plurality of module level monitoring tables corresponding to the plurality of modules, respectively; and a plurality of partition level monitoring tables corresponding to the plurality of modules, respectively" which is supported by FIG. 7. It is respectfully submitted that the cited references individually or in combination fail to teach or suggest this feature. Lee fails to disclose providing a unique set of system, module, and partition level monitoring tables for each of a plurality of modules, and Eck and Boone do not cure deficiency of Lee.”
The Examiner respectfully disagrees.
In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Furthermore, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Eck teaches that a “hypervisor 128 creates the guest partitions 102 and allocates the virtual resources for a guest partition 102. The hypervisor 128 may manage the memory and processor scheduling for a guest operating system 108, enforce memory access rules, enforce rules for CPU usage, and provide a mechanism to virtualize input/output resources” (Eck: ¶ [0032]).  Since the hypervisor performs these functions for multiple partitions and each partition may have a guest operating system, it would be obvious to one of ordinary skill in the art that the hypervisor taught by Eck may determine scheduling of a guest partition for each module and execute the guest partition for each module.
Regarding the addition of a plurality of system level, module level, and partition level monitoring tables in claim 1, the Examiner notes that the added limitations are similar to limitations which were present and rejected in the now-canceled claim 6.  As explained in the above rejection, Lee teaches use of monitoring tables for different levels (system, process, partition, and module).  Eck teaches monitoring of application in guest partition using guest integration components/monitoring agents.  Consistent with the definition provided in the specification, a “module” is being interpreted as a software application (or part of an application) that is executing in a partition and the functionality of guest integration components/monitoring agents would correspond to system level monitoring.  As such, in a case where one application (or part of an application) is executing in each partition, it would be obvious to one of ordinary skill in the art that the number of guest integration components/monitoring agents (which would use system level monitoring tables), modules (which would use module level monitoring tables), and partitions (which would use partition level monitoring tables) would be equal.  Boone teaches that fault type and state information are used to determine appropriate recovery action information.  When considered in combination, it is maintained that the teachings of Eck, Lee, and Boone would reasonably suggest to one of ordinary skill in the art the limitations in the amended claim 1.
Accordingly, claim 1, as amended, is rejected under 35 U.S.C. § 103 as detailed above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony J. Amoroso whose telephone number is 571-270-3665.  The examiner can normally be reached on Monday - Friday (9:00 am - 6:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J AMOROSO/Primary Examiner, Art Unit 2113